DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 10, 12-14, 16-24, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP NPL Publication “3 Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on application architecture for enabling Edge Applications; (Release 17)”,  TR 23.758, (IDS 01/26/2021).

As per claim 1, 3GPP discloses a method for wireless communications by a user equipment (UE) [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a method for wireless communications by a user equipment (UE) (Application Clients in the UE)], comprising: 
transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicating application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicating application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 2, 3GPP discloses the method of claim 1, further comprising: 
receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))].

As per claim 3, 3GPP discloses the method of claim 1, further comprising: 
receiving an edge service support message indicating edge service support for the application client [pages 18, 21, 35, receiving an edge service support message indicating edge service support for the application client (Server provides supporting functions needed for the UE; access permissions, the types of features, and the Application Client locations(s) that the Edge Application Servers can support)].

As per claim 4, 3GPP discloses the method of claim 3, wherein transmitting the indication of the adjustment comprises: 
Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, transmitting the indication of the adjustment based at least in part on the edge service support message (the Edge Enabler Server triggers a notification to the Edge Enabler Client containing the latest update on availability information)].

As per claim 5, 3GPP discloses the method of claim 1, further comprising: 
transmitting an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client [page 33, 34-36, 46, 52, transmitting an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client (Server(s) may update the availability information or related criteria such as time or location of availability that can be discovered by the Edge Enabler Client)].

As per claim 7, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, transmitting an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)].

As per claim 9, 3GPP discloses the method of claim 1, 
wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter, a current radio link quality parameter, a UE thermal parameter, a UE processor load parameter, a UE storage availability parameter, a UE memory availability parameter, an edge resource availability parameter, an application data time sensitivity parameter, a predicted change parameter, a predicted quality of service change parameter, a predicted user behavior parameter, a security parameter, a privacy parameter, or any combination thereof [Table 7.12.1.2-1, pages 14, 15, 21, 35, wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter (Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements)].

As per claim 10, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
Table 7.8.1-1, 7.8.1-1, pages 14, 36, transmitting an indication of an adjusted frame rate performance indicator based at least in part on the UE modified performance profile (KPIs (e.g. latency and data rate))].

As per claim 12, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of an adjusted bit rate performance indicator based at least in part on the UE modified performance profile [pages 14, 50, 52, transmitting an indication of an adjusted bit rate performance indicator based at least in part on the UE modified performance profile (QoS (e.g., guaranteed bitrate, maximum bitrate, priority))].

As per claim 13, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of an adjusted bandwidth indicator based at least in part on the UE modified performance profile [Table 7.13.1.2-1, 7.13.1.3-1, pages 7, 50-52, transmitting an indication of an adjusted bandwidth indicator based at least in part on the UE modified performance profile (connection bandwidth in kbit/s)].

As per claim 14, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of an adjusted latency indicator based at least in part on the UE modified performance profile [Table 7.13.1.2-1, 7.13.1.3-1, pages 7, 50-52, transmitting an indication of an adjusted latency indicator based at least in part on the UE modified performance profile (Application Characteristics, Latency, Bandwidth)].

As per claim 16, 3GPP discloses the method of claim 1, wherein communicating the application data traffic comprises: 
communicating the application data traffic with an edge application server of the edge data network [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, communicating the application data traffic with an edge application server of the edge data network (exchange of Application Data Traffic with the Edge Application Server)].

As per claim 17, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting the indication of the adjustment to an edge enabler server, an edge configuration server, or both [Figures 7.2.1.3-1, 7.17.1-1, pages 14, 19, 24, 36, 60, transmitting the indication of the adjustment to an edge enabler server, an edge configuration server, or both (Edge Enabler Server and Edge Data Network Configuration Server)].

As per claim 18, 3GPP discloses a method for wireless communications by an edge server of an edge data network [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a method for wireless communications by an edge server of an edge data network (Edge Enabler Server)], comprising: 
Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a user equipment (UE) via a wireless network (Application Clients in the UE)], an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, receiving, from a user equipment (UE) via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicating application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicating application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 19, 3GPP discloses the method of claim 18, further comprising: 
transmitting, to the UE via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, transmitting, to the UE via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))].

As per claim 20, 3GPP discloses the method of claim 18, further comprising: 
transmitting, to the UE via the wireless network, an edge service support message indicating edge service support for the application client [pages 18, 21, 35, transmitting, to the UE via the wireless network, an edge service support message indicating edge service support for the application client (Server provides supporting functions needed for the UE; access permissions, the types of features, and the Application Client locations(s) that the Edge Application Servers can support)].

As per claim 21, 3GPP discloses the method of claim 18, further comprising: 
receiving, from the UE via the wireless network, an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client [page 33, 34-36, 46, 52, receiving, from the UE via the wireless network, an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client (Server(s) may update the availability information or related criteria such as time or location of availability that can be discovered by the Edge Enabler Client)].

As per claim 22, 3GPP discloses the method of claim 18, wherein receiving the indication of the adjustment comprises: 
receiving an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, receiving an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)].

As per claim 23, 3GPP discloses the method of claim 18, 
wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter, a current radio link quality parameter, a UE thermal parameter, a UE processor load parameter, a UE storage Table 7.12.1.2-1, pages 14, 15, 21, 35, wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter (Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements)].

As per claim 24, 3GPP discloses the method of claim 18, wherein receiving the indication of the adjustment comprises: 
receiving, based at least in part on the UE modified performance profile, an indication of an adjusted frame rate performance indicator, or an indication of an adjusted resolution performance indicator, or an indication of an adjusted bit rate performance indicator, or an indication of an adjusted bandwidth indicator, or an indication of an adjusted latency indicator, or any combination thereof  [Table 7.8.1-1, 7.8.1-1, pages 14, 36, receiving, based at least in part on the UE modified performance profile, an indication of an adjusted frame rate performance indicator (KPIs (e.g. latency and data rate))].

As per claim 26, 3GPP discloses the method of claim 18, 
wherein the wireless network is a cellular network [page 7, wherein the wireless network is a cellular network (edge of the cellular network)].

As per claim 27, 3GPP discloses an apparatus for wireless communications [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, an apparatus for wireless communications], comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor [Figure 7.17.1-1, pages 37, 46, 61, 77, a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (storage and network resources; Edge Enabler Server stores the Service Profile)] to cause the apparatus to: 
transmit, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the apparatus based at least in part on an apparatus performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, transmit, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the apparatus based at least in part on an apparatus performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicate application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicate application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 28, 3GPP discloses the apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, receive, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))].

As per claim 29, 3GPP discloses an apparatus for wireless communications of an edge data network, comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor [Figure 7.17.1-1, pages 37, 46, 61, 77, a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (storage and network resources; Edge Enabler Server stores the Service Profile)] to cause the apparatus to: 
receive, from a user equipment (UE) via a wireless network [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a user equipment (UE) via a wireless network (Application Clients in the UE)], an indication of an adjustment Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, receive, from a user equipment (UE) via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicate application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicate application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 30, 3GPP discloses the apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: 
Figure 7.1.1-1, pages 21, 22, 23, 35, transmit, to the UE via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, in view of Mirahsan et al., (hereinafter Mirahsan), U.S. Publication No. 2017/0104688.

As per claim 6, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses the further comprising: transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is communicated via the base station of the wireless network in accordance with the adjusted radio resource performance indicator.
fig. 3, paragraphs 0021, 0032, 0041, 0046, 0048, 0056, transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is communicated via the base station of the wireless network in accordance with the adjusted radio resource performance indicator (generating and transmitting instructions to one or more network nodes; network resources include wireless access link capacities available at access nodes usable by the virtual communication network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator as taught by Mirahsan because it would provide the 3GPP’s method with the enhanced capability of providing an efficient and fast optimization procedure [Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 8, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses further comprising: monitoring execution of the application client to generate empirical data; and generating the UE modified performance profile based at least in part on the empirical data.
fig. 3, paragraphs 0025, 0030, 0031, 0032, 0045,  0047, 0055, 0061, 0063, transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is communicated via the base station of the wireless network in accordance with the adjusted radio resource performance indicator (analytical and statistical admission control of wireless virtual networks; profile may be provided in the form of a statistical profile of traffic demands)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by monitoring execution of the application client to generate empirical data as taught by Mirahsan because it would provide the 3GPP’s method with the enhanced capability of providing an efficient and fast optimization procedure [Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 11, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses wherein transmitting the indication of the adjustment comprises: transmitting an indication of an adjusted resolution performance indicator based at least in part on the UE modified performance profile.
However, Mirahsan teaches transmitting an indication of an adjusted resolution performance indicator based at least in part on the UE modified performance profile [paragraph 0051, transmitting an indication of an adjusted resolution performance indicator based at least in part on the UE modified performance profile (resolution which is used for admission control)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by transmitting an indication of an adjusted resolution performance indicator as taught by Mirahsan because it would provide the 3GPP’s method with the enhanced capability of providing an efficient and fast optimization procedure [Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 15, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses further comprising: transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the UE modified performance profile.
However, Mirahsan teaches transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the UE modified performance profile [paragraph 0041, 0062, 0067, 0071, transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the UE modified performance profile (renegotiate the KPIs)].
Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 25, 3GPP discloses the method of claim 18, 3GPP does not explicitly discloses further comprising: transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the one or more adjusted performance indicators.
However, Mirahsan teaches transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the one or more adjusted performance indicators [paragraph 0041, 0062, 0067, 0071, transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the one or more adjusted performance indicators (renegotiate the KPIs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by Mirahsan, paragraphs 0029, 0073, 0102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kakadia et al., (hereinafter Kakadia), U.S. Publication No. 2014/0293804, discloses monitoring traffic associated with a network device; and determine one or more performance indicators associated with the particular portion of the traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469